PER CURIAM:
Claude Wilson appeals from the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint because he failed to return the “consent to collection of fees” form, as ordered by the court.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Wilson v. Jenkins, No. 3:05-cv-00874-JRS (E.D.Va. Feb. 7, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 The dismissal was without prejudice to Wilson’s right to refile his action.